DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 4, 6-7, 11, 14-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claim(s) 1-3, 5, 8-10, 12-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallego et al. (US 20050058278) in view of Malik et al. (US 9858944)
Regarding claims 1 and 8, Gallego discloses an apparatus comprising: a telecommunications processor for generating a speaker signal (abstract lines 7-8 and fig.3, 3: Gallego discusses how a loudspeaker generating an electrical signal); a speaker for receiving the speaker signal from the telecommunications processor and broadcasting the speaker signal within a vehicle cabin (Paragraphs: 0034-0035, 0038 and fig.6, 3, 4: Gallego discusses how several speakers and a speaker phone channel for a mobile cellular telephone being used by any one of the vehicle occupants; and how speakers are the speakers of a conventional music equipment of the vehicle, each one being located near one or more vehicle passenger seats, i.e. a speaker for receiving the speaker signal from the telecommunications processor and broadcasting the speaker signal); a microphone for detecting a microphone signal within the vehicle cabin (Paragraphs: 0014 and 0060: Gallego discusses how the conversation of each one of the vehicle occupants is picked up by means of a microphone assembly; and how a speaker-phone device which enables a telephone conversation with in the vehicle cabin), wherein the microphone signal includes a voice signal and a residual echo signal (Paragraphs: 0018 and 0040-0041: Gallego discusses how a residual echo suppressor remaining after the signal of each microphone passes through the echo canceller; and how background, applied to the acoustic signals seized by the microphones for the purpose of eliminating residual echo and to reduce or eliminate environmental noise); and a signal processor configured for receiving the speaker signal from the telecommunications processor, the microphone signal from the microphone (Paragraphs: 0014-0015: Gallego discusses how the conversation of each one of the vehicle occupants is picked up by means of a microphone assembly, suitably amplified and filtered in order to then return it to the inside of the vehicle through the speaker system; and also discusses a speaker phone),  isolating the voice signal from the microphone signal by mixing the estimated power spectral density of the residual echo signal with the microphone signal (Paragraphs: 0026 and 0038: Gallego discusses how the noise reduction and residual echo filter calculated by means of the spectral power density, estimate of the noise and the spectral power density estimate of the residual echo; and depending on these two measurements plus the spectral power density of the input signal, cleaning the noise and residual echo from the input signal; and how speakers of the vehicle, each one being located near one or more vehicle passenger seats, and microphones are strategically located (advantageously near the head of each passenger) in order to suitably and separately seize the voices of passengers in the form of speech signals, i.e. by isolating the voice signal from the microphone signal); and coupling the voice signal to the telecommunications processor (Paragraphs: 0060-0061: Gallego discusses how occupants can freely speak and their voice, seized by the corresponding microphone by the system and sent as an input signal to the cellular mobile telephone; and how the system of the present invention acts as a speaker-phone device (i.e. by coupling the voice signal to the telecommunications processor) which enables a telephone conversation with the outside).    
Gallego discloses the invention set forth above but does not specifically points out “generating an estimated power spectral density of the residual echo signal in response to a prior power spectral density of a prior residual echo signal”
Malik however discloses generating an estimated power spectral density of the residual echo signal in response to a prior power spectral density of a prior residual echo signal (Col.2 lines 52-62 and Col.6 lines 55-67: Malik discusses how a residual echo suppressor suppresses residual echo in the echo cancelled signal based on the first and second echo estimates; and how a power estimator generates a power spectra density based on the first and second estimates, i.e. a prior residual echo signal estimates)  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Gallego, and modify a system to generate an estimated power spectral density of the residual echo signal in response to a prior power spectral density of a prior residual echo signal, as taught by Malik, thus improving the sound quality using beamforming, double talk detection and linear and nonlinear acoustic echo cancelation in a user audio device, as discussed by Malik. 
Regarding claim 18, Gallego discloses a hands-free telecommunications system within a vehicle cabin (Paragraph: 0057 and 0060: Gallego discusses how a cellular mobile telephone  amplified, sent to the speakers distributed inside the vehicle) comprising: a telecommunications processor for generating a speaker signal for broadcast by a speaker within the vehicle cabin (Paragraphs: 0034-0035, 0038 and 0060: Gallego discusses how several speakers and a speaker phone channel for a mobile cellular telephone being used by any one of the vehicle occupants; and how the speakers distributed inside the vehicle for the acoustic reproduction thereof (i.e. generating a speaker signal for broadcast by a speaker), such that it is clearly audible for all the occupants in the vehicle); a microphone for generating a microphone signal in response to sounds within the vehicle cabin (Paragraphs: 0014 and 0060: Gallego discusses how the conversation of each one of the vehicle occupants is picked up by means of a microphone assembly; and how a speaker-phone device which enables a telephone conversation with in the vehicle cabin); isolating a voice signal from the microphone signal by mixing the estimated power spectral density of the residual echo signal with the microphone signal (Paragraphs: 0026 and 0038: Gallego discusses how the noise reduction and residual echo filter calculated by means of the spectral power density, estimate of the noise and the spectral power density estimate of the residual echo; and depending on these two measurements plus the spectral power density of the input signal, cleaning the noise and residual echo from the input signal; and how speakers of the vehicle, each one being located near one or more vehicle passenger seats, and microphones are strategically located (advantageously near the head of each passenger) in order to suitably and separately seize the voices of passengers in the form of speech signals, i.e. by isolating the voice signal from the microphone signal); and coupling the voice signal to the telecommunications processor (Paragraphs: 0060-0061: Gallego discusses how occupants can freely speak and their voice, seized by the corresponding microphone by the system and sent as an input signal to the cellular mobile telephone; and how the system of the present invention acts as a speaker-phone device (i.e. by coupling the voice signal to the telecommunications processor) which enables a telephone conversation with the outside). 
Gallego discloses the invention set forth above but does not specifically points out “a processor for estimating an estimated power spectral density of the residual echo signal in response to a prior power spectral density of a prior residual echo signal”
Malik however discloses a processor for estimating an estimated power spectral density of the residual echo signal in response to a prior power spectral density of a prior residual echo signal (Col.2 lines 52-62 and Col.6 lines 55-67: Malik discusses how a residual echo suppressor suppresses residual echo in the echo cancelled signal based on the first and second echo estimates; and how a power estimator generates a power spectra density based on the first and second estimates, i.e. a prior residual echo signal estimates) 
Considering claims 2 and 9, Gallego discloses the apparatus of claims 1 and 8, wherein the power spectral density of the residual echo signal is estimated using an autoregression algorithm (Paragraphs: 0017, 0048 and Claim.11: Gallego discusses how the acoustic echo canceller system comprises adaptive filters using a normalized algorithm for the modification of the filter coefficients; and how the spectral power density estimates part from the input signa in response to the filters). 
Considering claims 3 and 10, Gallego discloses the apparatus of claims 1 and 8, wherein the microphone signal further includes a reflection of the speaker signal and wherein an acoustic echo cancellation algorithm is used to suppress the reflection of the speaker signal in the microphone signal in response to the speaker signal (Paragraphs: 0041 and 0043: Gallego discusses how filtering of the outgoing electric signal of the echo canceller for the purpose of eliminating echo tails or residual echo and to reduce or eliminate environmental noise).
Considering claim 5 and 12, Gallego discloses the apparatus of claim 1 and 8, wherein a higher order autoregressive model is used to generate the estimated power spectral density of the residual echo signal (Paragraphs: 0026 and 0081: Gallego discusses means of spectral power density estimate of the noise and the spectral power density estimate of the residual echo). 
Considering claim 6 and 13, Gallego discloses the apparatus of claim 1 and 8, wherein the residual echo signal is generated in response to a reverberation of the speaker signal within a vehicle cabin (Paragraphs: 0013, 0019 and 0041: Gallego discusses how a system reduce the noise existing inside of the vehicle which is seized by the microphones and the residual acoustic echo; and how the system filtering the outgoing electric signal of the echo canceller for the purpose of eliminating residual echo and to reduce or eliminate environmental noise, i.e. residual echo signal generated by a speaker).   
Considering claim 16, Gallego discloses the method of claim 8 wherein the method is performed by a digital signal processor as part of a bidirectional telecommunications system (Paragraphs: 0015 and 0060: Gallego discusses how a speaker-phone system which enables a telephone conversation with the outside, i.e. bidirectional telecommunications system). 
Considering claim 17, Gallego discloses the method of claim 8 wherein the voice signal is not used in estimating the power spectral density of the residual echo signal (Paragraphs: 0048 and 0081-0082: Gallego discusses how the spectral power density estimates part from the input signal from the residual echo, i.e. the voice signal is not used in estimating the power spectral density).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651                                                                                                                                                                                                                 07/12/2022